Citation Nr: 1139795	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  00-07 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from February 1943 to June 1946.

The Veteran died in May 1971.  The appellant is his surviving spouse.

The Board issued a decision in August 2002 denying the appellant's petition to reopen a previously denied claim for service connection for the cause of the Veteran's death.  The appellant appealed the Board's August 2002 decision to the United States Court of Appeals for Veteran's Claims (Court).  In an Order dated in May 2003, the Court vacated the Board's decision and remanded the case to the Board for action consistent with a joint motion of the parties.  In March 2004, the Board remanded this case for additional evidentiary development.

In a decision dated in December 2005, the Board reopened the claim and denied it on the merits.  The appellant once again appealed to the Court.  In an Order dated in January 2008, the Court vacated the Board's December 2005 denial on the merits and remanded the case to the Board for additional development consistent with a joint motion of the parties.  The Board remanded the case for further development in July 2008, July 2009, January 2010, and April 2011.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


REMAND

Unfortunately, the Board finds that additional development is required before the appellant's claim is decided.

A review of the record shows that in response to the Board's April 2011 remand, the Chief of Cardiology who provided opinions in December 2008 and February 2010 stated that the Veteran's in-service rheumatic heart disease with mitral valve regurgitation clearly and unmistakably existed prior to the Veteran's active service.  He also stated that the mitral valve disease clearly and unmistakably underwent no permanent increase in severity as a result of his active service.    However, he did not address whether the Veteran's in-service rheumatic heart disease clearly and unmistakably underwent no permanent increase in severity as a result of his active service.  

The Chief of Cardiology also opined that it was not at least as likely as not that the Veteran's cerebral infarct and/or cerebral lesions caused or contributed to the Veteran's death or that they were etiologically related to the Veteran's active service or caused or worsened by his service-connected anxiety reaction.

The Chief of Cardiology did not provide the supporting rationale for any of the foregoing opinions.

Therefore, the physician should prepare an addendum addressing whether the Veteran's in-service rheumatic heart disease clearly and unmistakably underwent no permanent increase in severity as a result of his active service and providing the rationale for this opinion and his previously expressed opinions.  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims files should be forwarded to the Chief of Cardiology who provided the May 2011 VA opinion to provide an addendum opinion.  Based upon a review of the claims files, the physician should provide an opinion as to whether the Veteran's in-service rheumatic heart disease with mitral valve regurgitation clearly and unmistakably underwent no permanent increase in severity as a result of the Veteran's active service.

The supporting rationale for this opinion and his previously expressed opinions must be provided.   

If the physician who provided the May 2011 VA opinion is not available, the claims files should be provided to and reviewed by another physician with sufficient expertise who should provide the required opinions with the supporting rationale.

2.  The RO or the AMC should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the appellant's claim of entitlement to service connection for the cause of the Veteran's death based on a de novo review of the record.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



